Case_1:19-cr-10080-NMG Document 546-11 Filed 09/03/19 Page-1 of 6

From: dheinel@usc.edu

To: Tim Brunold

Sent: 3/16/2018 3:23:39 PM

Subject: Re: Freshman applicants of interest

Thank you. Wanted to talk to you about something that came up today. As you know a |: moved over
to our development office. He was allowed to keep his laptop and when | walked into his office today he had
secure CRT up and had access to the sis system. | don’t think it is appropriate forFor a. have access
to the SIS system anymore. What steps do | need to take in order to deny him access to the academic records
and status reports. | am concerned that he can see decisions. Any help would be appreciated. Please call me on
my cell

Sent from my iPhone

On Mar 16, 2018, at 10:31 AM, Tim Brunold <brunold@usc.edu> wrote:
Hi Donna,
Here's where these are headed:

TTP deny
den

    
 

spring
deny
contract

TTP deny

Tim

 

Timothy E. Brunold
Dean of Admission

University of Southern California
700 Childs Way -- JHH 216

Los Angeles. California 90089-0911
Tel: 213.740.6753

Executive Assistant: Brenda Mallory (mallorv@usc.edu)

------ Original Message ------

From: "Donna Heinel" <dheinel@usc.edu>
To: "Tim Brunold" <brunold@usc.edu>
Sent: 3/16/2018 10:19:24 AM

Subject: RE: Freshman applicants of interest

Tim,

These others were not coded but have interest from athletics. Would you be able to share decisions? | have will
not share until the 24th.

USAO-VB-01296191
Case 1:19-cr-10080-NMG Document 546-11 Filed 09/03/19 Page 2 of 6

 

From: Tim Brunold

Sent: Friday, March 16, 2018 8:45 AM

To: Donna Heinel <dheinel@usc.edu>
Subject: Re: Freshman applicants of interest

Hi Donna,

Yes, we will admit to the spring.

Thanks again for looking over all these decisions. We can't wait to get everything in the mail and move on to
conversion!

Have a nice weekend,

Tim

Timothy E. Brunold
Dean of Admission

University of Southern California

700 Childs Way -- JHH 216
Los Angeles, California 90089-0911
Tel: 213.740.6753

USAO-VB-01296192
Executive Assistant: BrenaASB@rLGdQcG&1QQ80-NMG Document 546-11 Filed 09/03/19 Page 3 of 6

From: "Donna Heinel" <dheinel@usc.edu>
To: "Tim Brunold" <brunold@usc.edu>
Sent: 3/15/2018 3:38:26 PM

Subject: RE: Freshman applicants of interest

Tim,

Thank you very much for your information. It is appreciated. Your job is a tough one and you perform it
incredibly. The University is fortunate to have you captaining the ship. | was wondering if it would be possible to
ask to hae ec to a spring admit. The family has helped build the foundation of many USC
projects and initiatives. The a: has been ingrained within the University and Athletics
programs for over 40 years. test scores are well below the standard but her GPA represents her

perseverance and determination to be successful. Appreciate your time in looking into this possibility.

 
 
 

Donna

From: Tim Brunold

Sent: Thursday, March 15, 2018 2:16 PM
To: Donna Heinel <dheinel@usc.edu>
Subject: Freshman applicants of interest

Dear Donna,

The admission committee is approaching the end of its deliberations and we are putting finishing touches on the
freshman class. As such, | wanted to let you know our plans for with the applicants in which Athletics has
expressed an interest.

USAO-VB-01296193
As you know, thi Ass bdo Sd HORQNY GnpROGHEntad Redd infeed IHRG/490. FAQ 40h Fits) increase

in freshman applicants. Most of the increase came at the high-end of the GPA and test score ranges (we have

nearly 20,000 applicants with 99th percentile test scores!). The resulting 13% admission rate will make USC one of
the 15 or 20 most selective colleges in the country. Furthermore, we will be turning away more students this year
than the total number who applied to USC just two years ago. There are thousands of terrific candidates who will
be turned away for lack of space.

   
 
 
 
 
  
 
  
 
 
  
 
  
 
 
  
 
 
  
  
 
 
  
 
 
  
 
  
  
 
 
  
 
 
  
 
  
  

FALL
FALL
SPRING
DENY
SPRING
FALL
FALL
DENY
CONTR
DENY
DENY
FALL
DENY
CONTR
SPRING
DENY
DENY
DENY
FALL
FALL
SPRING
DENY
SPRING
SPRING
FALL
FALL
SPRING
FALL
DENY
SPRING
FALL
FALL
FALL
DENY
DENY
FALL
SPRING
SPRING

USAO-VB-01296194
When will the stuthnts hegre 10080-NMG Document 546-11 Filed 09/03/19 Page 5 of 6

All freshman letters (fall admits, spring admits, contracts, denies) will be put in the postal stream on Thursday,
March 22nd. A few days later, on Saturday, March 24th, the decisions will be made available to students online
via our secure applicant portal.

TTP denied students

These students will receive a deny letter that mentions the Trojan Transfer Plan (TTP). This program ts not a
guarantee of future admission, but does allow students to access special one-on-one transfer counseling with us
this summer, as well as allows them to apply to study in Europe this coming academic year at one of our affiliated
institutions. If these students perform well in their first year of college, they will have a very high likelihood of
gaining admission to USC as a transfer student.

Contracts

Contract students (it's worth mentioning that "contract" is an internal term for this status and the letters these
students receive don't ever use the word) will receive a letter guaranteeing them admission for fall 2019,
assuming that they enroll elsewhere this fall and next spring, take specific courses and earn at least a B+ average.
This opportunity is very rare and only extended to several dozen students each year. Some of these students will
be able to apply to study in Europe this coming academic year at one of our affiliated institutions. The letter
mentions a contact person in the Undergradute Admission office who will work closely with them over the
coming year.

What about spring admits?

Spring admission is USC's version of a waiting list. If space is available in the fall class after May 1, we will consider
moving spring admits to fall. This determination will be made during the second or third week of May. | have
every expectation that we will be moving a non-trivial number of spring admits this year, but only time will tell.

What about transfers?

We will begin working on transfer applicants next month. Every transfer applicant will receive a final decision (or
a request for spring 2018 grades) by the end of May.

| am sharing the specific student information above in strict confidence; please consider it embargoed until
Friday, March 23rd. Early release of the information always causes drama in high school communities and social
circles and typically results in many difficult conversations with heads-of-school, college counselors, etc. | just
want you to have it ahead of time since | know that there are many potential conversations that you'll have with
interested parties.

| sincerely appreciate the input that you've shared with us and know that we have extend every consideration to

USAO-VB-01296195
these candidateCPIME AR FEN OROAM GE Document 546-11 Filed 09/03/19 Page 6 of 6

If you have any questions, please don't hesitate to ask.

Best regards,

Tim

Timothy E. Brunold
Dean of Admission

University of Southern California

700 Childs Way -- JHH 216
Los Angeles, California 90089-0911
Tel: 213.740.6753

Executive Assistant: Brenda Mallory (mallory@usc.edu)

USAO-VB-01296196
